Title: To Thomas Jefferson from Burrill Carnes, 15 January 1788
From: Carnes, Burrill
To: Jefferson, Thomas



Sir
Nantes 15th Jany. 1788

In answer to the honor of your Letters 31st. Ultimo 3d and 6th Insts., I immediately communicated to the Merchants of this City the Letter and arret relative to American Commerce which appears very favorable, and by some French Merchants, that part which respects the East Indies they think too much so for their Interest, supposing that what is meant by the same priviledges as are allow’d the subjects of France, are the same as are granted the East India Company, there being no freedom allowed any other subjects, except it be to the Islands of France and Bourbon. Mr. Adine, Directeur du Bureau de la ferme in this City, appears rather doubtful respecting the 8th pr. Cent duty, whether it is the eigth part of a Hundred or the eigth of one pr. Cent. Would therefore trouble you Sir to favor me with a line on this subject, and could wish at same time to Know whether by the right of storing for Six months is not meant six months from the arrival of the Goods. I have waited upon Messrs. Bouteiller respecting Captn. Newel’s business. It is hoped the proofs given by him may yet prevent a law suit. At any rate Sir nothing shall be wanting on my part to promote his Interest.
Respecting the Accounts with Messrs. Schweighauser and  Dobrée, I am truely sorry Sir the examination has proved so tedious, but having the whole to look over Article by Article, I hope will be some apology for so great a delay. Not being able to find a private conveyance I have ventured to send them by the Dilligence that left town last Evening, and hope they will come safe to hand. I have only to observe to you Sir that in every particular respecting the exactitude of the charges, compared with the original Vouchers, it does not appear that any reproach can be made Messrs. Schweighauser and Dobrée in any one instance. I have the honor to be most respectfully Sir Your most Obedient & very Humble Servant,

Burrill Carnes


P.S. It is impossible Sir at present to put you in the way of reimbursing the triffle I have expended for the Arms & c. but will do it whenever occasion offers.

